Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 18 and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1,6,18 and 26 recites “for receiving a longitudinal rod” which is directed to an intended use, then later claims structure directed to the longitudinal rod thus it is unclear if it is required of the bottom rail or architectural structure since it was directed to an intended use.
Claim 22 states “wherein, during insertion of said strip and said bottom edge of said covering wrapped about said strip into said recess formed in said channel, said rear projection serves as an indicator to provide feedback that said strip and bottom edge of said covering are positioned within said recess. “ It is unclear exactly what this requires and is confusing. 
Dependent claims are rejected as depending from a rejected claim.
Claims are being examined as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu Dong-Yuan TWM443762.
In regard to claims 1-11, Lu Dong- Yuan ‘762 disclose a bottom rail for coupling to a covering of an architectural-structure covering, the bottom rail comprising: 
A weight channel (11) for receiving a longitudinal rod (2) therein.
At least one puck (41) positioned within said weight channel (11).
Wherein, when in a first position (unlocked), said at least one puck is slidably positioned along an outer surface (end) of said longitudinal rod (2) and said longitudinal rod is slidably positioned within said weight channel (11), and, when in a second position (locked), said at least one puck (41) contacts said longitudinal rod (2) to retain a position of said longitudinal rod within said weight channel (11).  
Wherein said at least one puck (41) includes a cylindrical shape. 
Wherein each of said at least one puck (41) includes a top surface, a bottom surface, and a side surface, one of said top and bottom surfaces including a first groove and a second groove formed therein.  (First groove formed between 

    PNG
    media_image1.png
    356
    626
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    230
    328
    media_image2.png
    Greyscale

Wherein said first groove is transversely positioned with respect to said second groove.  (shown above in dashed lines)
Wherein said first groove has a depth D1, and said second groove has a depth D2, said depth D1 of said first groove is different than said depth D2 of said second groove.  (shown below)

When in said first position, said first groove is in contact with said outer surface of said longitudinal rod, and, when in said second position, said second groove is in contact with said outer surface of said longitudinal rod.  
Wherein said top or bottom surface includes a plurality of peaks (413) positioned between said first and second grooves.  
Wherein both of said top and bottom surfaces includes first and second grooves.  (bottom has grooves on each side of (43))
Wherein said first groove formed in said top surface is longitudinally aligned with said second groove formed in said bottom surface, and said second groove formed in said top surface is longitudinally aligned with said first groove formed in said bottom surface.  
Wherein said first groove formed in said top surface is positioned transverse with respect to said first groove formed in said bottom surface, and said second groove formed in said top surface is positioned transverse to said second groove formed in said bottom surface.  
An opening (431) formed in said side surface of each of said at least one puck, said opening being sized and configured to receive a tool tip for facilitating rotation of said at least one puck from said first position to said second position.  

Claim(s) 12-16 and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffmann et al 5,647,421.
In regard to claims 12- 16 Hoffmann et al ‘421 disclose:
A bottom rail (26) for coupling to a covering (22)of an architectural-structure covering, said bottom rail comprising: a front wall, a rear wall, and a channel (88) formed between said front and rear walls, said channel (88) being sized and configured to receive a bottom edge (at 89) of the covering.
Wherein said front wall includes an inwardly extending front projection and said rear wall includes an inwardly extending rear projection, said front and rear projections being asymmetric.  

    PNG
    media_image3.png
    470
    442
    media_image3.png
    Greyscale

A base member (shown above), said front and rear projections and said base member defining a recess formed in said channel for receiving said bottom edge of the covering.  
Wherein said front projection extends laterally inwards from said front wall by a greater distance than said rear projection extends laterally inwards from said rear wall.  (shown above)
Wherein said front projection includes a top surface and a bottom surface, said top surface being inclined while said bottom surface is substantially straight.  (shown above) 
Wherein said rear wall is angled inward with respect to said front wall; and said front wall is angled inward with respect to said rear wall.  (shown above)
A top portion, a bottom portion, and a base member (shown above) separating said top and bottom portions, said rear wall longitudinally extending from said base member by a first height and said front wall longitudinally extending from said base member by a second height, said first height being greater than said second height.  (shown above)
In regard to claim 21, Hoffman et al 421 disclose an architectural-structure covering comprising: 
A covering (22) moveable between an extended position and a retracted position.
A strip (89) coupled to a bottom edge of said covering, said bottom edge of said covering being wrapped about said strip (89).
A bottom rail  (26) for receiving said strip (89) and said bottom edge of said covering wrapped about said strip, said bottom rail including: a front wall, a rear wall, and a channel formed between said front and rear walls, said channel 
Wherein, during insertion of said strip (89) and said bottom edge of said covering (22) wrapped about said strip into said recess formed in said channel, said rear projection serves as an indicator to provide feedback that said strip and bottom edge of said covering are positioned within said recess. (inserting past the projection such that the projection is visible would be an indicator)
Wherein said bottom edge of said covering (22) is wrapped in a first direction about said strip (89) so that said wrapping initially starts towards said front wall.  (shown above)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann et al 5,647,421 in view of Lu Dong-Yuan TWM443762 
In regard to claims 18 and 26, Hoffmann et al ‘421 fail to disclose:
A weight channel for receiving a longitudinal rod therein; and at least one puck positioned within said weight channel.
Wherein, when in a first position, said at least one puck is slidably positioned along an outer surface of said longitudinal rod and said longitudinal rod is slidably positioned within said weight channel, and, when in a second position, said at least one puck contacts said longitudinal rod to retain a position of said longitudinal rod within said weight channel.  
Lu Dong-Yuan ‘762 disclose:
A weight channel (11) for receiving a longitudinal rod (2) therein.
At least one puck (41) positioned within said weight channel (11).
Wherein, when in a first position (unlocked), said at least one puck is slidably positioned along an outer surface (end) of said longitudinal rod (2) and said longitudinal rod is slidably positioned within said weight channel (11), and, when in a second position (locked), said at least one puck (41) contacts said longitudinal rod (2) to retain a position of said longitudinal rod within said weight channel (11).  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Hoffmann et al ‘421to include the weight channel, longitudinal rod and puck as taught by Lu Dong-Yuan in order to provide a removable yet fixable means of adding weight to a curtain to help prevent wrinkles and provided proper hanging
In regard to claim 19, Hoffmann et al ‘762 as modified by Lu Dong-Yuan ‘762 disclose:
Wherein each of said at least one puck includes a top surface, a bottom surface, and a side surface, one of said top and bottom surfaces including a first groove and a second groove formed therein.  (as shown above)
Wherein said first groove has a depth D1, and said second groove has a depth D2, said depth D1 of said first groove is different than said depth D2 of said second groove.  (shown above)
Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann et al 5,647,421 in view of Colson et al 2018/0119485.
In regard to claim 24, Hoffman et al ‘421 fail to disclose:
Wherein said covering includes a rear sheet and a front sheet extending from said rear sheet, a plurality of vanes extending between said front and rear sheets, and said strip/channel is coupled to a bottom edge of said rear sheet of said covering.  
Colson et al ‘485 disclose:
Wherein said covering includes a rear sheet (120) and a front sheet (118) extending from said rear sheet, a plurality of vanes (159) extending between said front and rear sheets, and the bar (110) is coupled to a bottom edge of said rear sheet of said covering.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Hoffman et al ‘421 to make the covering have a front and rear sheet with vanes as taught by Colson et al ‘485 in order to provide a covering with multiple light transmittance properties.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133.  The examiner can normally be reached on Mon-Fri 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634